199 F.2d 267
NATIONAL LABOR RELATIONS BOARDv.CALDWELL FURNITURE CO.
No. 6475.
United States Court of Appeals Fourth Circuit.
Argued October 14, 1952.
Decided October 16, 1952.

Margaret M. Farmer, Attorney, National Labor Relations Board, Washington, D. C. (George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, Marcel Mallet-Prevost and Dominick L. Manoli, Attorneys, National Labor Relations Board, Washington, D. C., on brief), for petitioner.
Whiteford S. Blakeney, Charlotte, N. C. (Pierce & Blakeney, Charlotte, N. C., on brief), for respondent.
Before PARKER, Chief Judge and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to enforce an order of the National Labor Relations Board directing the Caldwell Furniture Company of Lenoir, North Carolina, to rescind its rule prohibiting the distribution of union literature outside the gates of its plant and upon its parking lot during the employees' non working time. The order will be enforced on the authority of N. L. R. B. v. Le Tourneau Co. of Georgia, 324 U.S. 793, 65 S.Ct. 982, 89 L.Ed. 1372, and N. L. R. B. v. Carolina Mills, Inc., 4 Cir., 190 F.2d 675.


2
Order enforced.